The judgment of conviction in this cause has already been in all things affirmed, except as to the sentence, which this court held to be erroneous. Tuggle v. State, 19 Ala. App. 539,98 So. 700. We will not now go behind the judgment of affirmance entered at that time as to any question which should there have been presented.
The judgment as now appears is irregular in that the additional term of hard labor appears before the sentence for the fine and costs, but this is a mere irregularity. The sentence is now definite, and is, in its entirety, the judgment of the court.
Under section 3246 of the Code of 1923, upon a reversal of the judgment and a remandment of the cause for any purpose, the defendant's appeal bond binds him to appear in the court from whence the appeal was taken from term to term until discharged by law, as in bail before conviction. We do not hold that an hiatus, amounting to a discontinuance, could not arise, but we do hold that it has not arisen in this case.
Let the judgment in all things stand affirmed.
Affirmed.